t c memo united_states tax_court john n sweeney petitioner v commissioner of internal revenue respondent docket no 21167-05l filed date john n sweeney pro_se monica j miller for respondent memorandum opinion wells judge the instant case is before the court on respondent’s motion for summary_judgment pursuant to rule and to impose a penalty pursuant to sec_6673 the issue we 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code must decide is whether respondent’s appeals_office abused its discretion in determining to proceed with collection of petitioner’s tax_liability for taxable years and for the reasons stated below we shall grant respondent’s motion for summary_judgment and to impose a penalty pursuant to sec_6673 background at the time of filing the petition in the instant case petitioner resided in melbourne florida petitioner failed to file federal_income_tax returns or pay tax for taxable years through respondent sent petitioner a notice_of_deficiency for each year petitioner petitioned this court regarding taxable_year that case is at docket no petitioner failed to petition this court regarding any other taxable years and accordingly respondent assessed deficiencies plus sec_6651 and sec_6654 additions to tax and interest for taxable years and petitioner’s current liabilities including interest through the trial date of date for the years in issue are dollar_figure dollar_figure and dollar_figure respectively on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to the years in issue in the instant case on date petitioner sent respondent a form request for a collection_due_process_hearing respondent’s appeals officer reviewed petitioner’s correspondence and determined that all of petitioner’s contentions were frivolous on date respondent’s appeals officer sent petitioner a letter in which respondent notified petitioner that respondent had received petitioner’s request for a sec_6330 hearing and scheduled a telephone conference for date pincite p m the letter advised petitioner that the underlying liabilities could not be raised at the hearing because petitioner had received statutory notices of deficiency respondent’s letter also directed petitioner to an internal_revenue_service irs publication the truth about frivolous tax arguments available on the irs’s web site finally the letter advised petitioner of this court’s authority to impose a sanction of up to dollar_figure pursuant to sec_6673 petitioner did not respond to this letter and failed to participate in the scheduled phone conference on date respondent sent petitioner a letter again requesting that petitioner contact respondent and provide any additional 2petitioner denies receiving a statutory_notice_of_deficiency however this is only because petitioner claims to have received non-statutory notices of deficiency accordingly the fact of receipt is deemed conceded information petitioner wished to have considered in the hearing the letter requested a response by date on date petitioner sent respondent a letter captioned legal notice in which petitioner asserted only frivolous arguments petitioner also sent a second letter containing frivolous arguments all of the arguments petitioner raised in those letters were also raised in the 12-page amended petition filed with this court in petitioner’s deficiency case at docket no on date this court struck sua sponte paragraph sec_5 through and through of the petition in that case as frivolous and advised petitioner regarding sec_6673 based on the administrative file and correspondence respondent’s appeals officer determined that the proposed levy was appropriate and sent petitioner a notice_of_determination petitioner timely petitioned this court pursuant to sec_6330 petitioner’s lengthy petition and reply to respondent’s answer raise only frivolous arguments respondent filed a motion for summary_judgment and to impose a penalty pursuant to sec_6673 on date discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts that show a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies him or her in writing of the right to a hearing before the appeals_office the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax however only if he or she did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner had the opportunity to challenge the correctness of his tax_liability for and but instead chose not to petition this court in response to the notices of deficiency regarding those years therefore petitioner’s underlying tax_liability for and is not properly in issue and we review respondent’s determination to proceed with collection for an abuse_of_discretion the record demonstrates that the only issues petitioner raised throughout the sec_6330 administrative process and in his petition to this court were frivolous tax_protester type arguments we do not address petitioner’s frivolous arguments with somber reasoning and copious citations of precedent as to do so might suggest that these arguments possess some degree of colorable merit see 737_f2d_1417 5th cir the record in the instant case demonstrates that respondent’s appeals officer was impartial had no prior involvement with petitioner and verified that all applicable laws and administrative procedures were followed accordingly we hold that respondent’s determination to proceed with the proposed levy to collect petitioner’s tax_liability for and was not an abuse_of_discretion and that no genuine issue of material fact exists requiring trial respondent is entitled to summary_judgment sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies respondent has moved that the court impose a penalty in the instant case the record indicates that petitioner was warned that this court could impose a penalty if he persisted in raising frivolous tax_protester arguments despite being warned petitioner raised frivolous arguments throughout the sec_6330 administrative process in his petition to this court in his reply to respondent’s answer and in his response to respondent’s motion for summary_judgment accordingly we shall impose a dollar_figure penalty on petitioner pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
